Holmes, J.,
dissenting. The majority opinion here is an example of a hypertechnical misreading of a statute controlling a criminal proceeding. There was sufficient evidence to prove that an element of the crime of aggravated trafficking was committed in Summit County. It is clear from the testimony that the prearranged drug transaction was to be completed in Summit County. The Akron-Canton airport where the chartered aircraft landed is located in Summit County. It appears that Cimino attempted to contact Headley immediately upon arrival at the airport. Headley resides in Summit County.
Further, the record demonstrates that at 7:46 a.m., on June 1, 1981, Cimino received and made phone calls from his motel room. At approximately 9:53 a.m., the appellee was seen in Stark County, driving on Interstate 77 South, coming from the direction of Summit County. At 9:55 a.m., the appellee met with Cimino at the Sheraton Hotel in Stark County. The conversation between appellee and Cimino, which was overheard by the police, indicated that Headley did not have the prearranged money to complete the drug transaction. Cimino agreed to go to Cleveland with Headley to get the additional money for the drug deal. Appellee and Cimino were stopped on Interstate 77 North, going in the direction of Cleveland and Summit County. It is apparent that the route taken by the appellee toward Cleveland would again take them through Summit County.
There was, therefore, presented evidence of a continuous drug transaction that began in Summit County, continued in Stark County, and was to be completed in Cuyahoga County. It would appear from the majority opinion that where- there is a continuing drug transaction involving a number of counties, but where the transaction is not completed, a defendant could successfully raise the venue issue in any one of the counties where he is brought to trial. This is, in my view, a ridiculous reading of R.C. 2901.12(A), (G) and (H). Where, as here,- the drug transaction has a significant nexus to a county, trial should properly be allowed in that county. What all of the outrage of alleged improper venue is about here escapes me. Cannot the appellee have as fair a trial in Summit County as in Stark County? I sincerely believe that he can.
As to the issue of the amendment to the indictment, I would hold that pursuant to R.C. 2925.03, the section dealing with trafficking in drugs, the nature of the drug involved does not affect the identity of the offense, only the degree of the felony. Therefore, an indictment may be amended pursuant to Crim. R. 7(D) to add the specific drug involved. To hold otherwise is also a hypertechnical and incorrect reading of the criminal rules and statutes which reading favors the criminal rather then protecting the general public.'
I would reverse the judgment of the court of appeals.